This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov.Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On November 18, 1998, pursuant to Gov.Bar R. X, Sec. 6, Div. (B)(1), this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and *1412an order so entered against the respondent. Respondent filed objections to the Commission’s recommendation, the Commission filed an answer brief, and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court, sua sponte, that respondent shall pay to the Commission on Continuing Legal Education, within 30 days of the date of this order, by certified check, bank check or money order, a sanction fee which is hereby imposed in the total amount of $[ ].
IT IS FURTHER ORDERED that the Clerk of the Court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this Order but that this Order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X, Sec. 6, Div. H.
IT IS FURTHER ORDERED that the Commission shall notify the Clerk of the Court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 1996-1997 reporting period. See CLE Reg. 503.04.
Registration Attorney Name Number Residence Residence County State Employer County Employer State Sanction Amount
Cynthia Ann McGreevy 0040976 VA $660.00
Susan Leslie Barney 0024158 Cuyahoga OH $60.00
Philip Patrick Paul Doherty 0007972 Franklin OH $150.00
Melissa Marie Shilling 0063288 Licking OH $150.00
John Henry Davis 0038172 Summit OH $750.00
Fred David Gray 0018502 AL AL $65.00
Carey Robert Butsavage 0031756 MD DC $250.00
Jeffrey Thomas Brown 0026608 IL IL $600.00
William Theodore Knoebber III 0014061 KY KY $500.00
John Peter Antony 0043520 KY KY $600.00
David Patrick Kilian 0021942 MI MI $750.00
Ronald Lee Galluzzo 0024427 Clark OH Clark OH $150.00
Gordon Samuel Friedman 0021946 Cuyahoga OH Cuyahoga OH $100.00
Brace Paul Bogart 0023377 Cuyahoga OH Cuyahoga OH $540.00
Dea Lynn Character 0042158 Cuyahoga OH Cuyahoga OH
Thomas Kozel 0046889 Cuyahoga OH Cuyahoga OH $100.00
Teresa Ann Earley 0040880 Franklin OH Franklin OH $720.00
Paige Arlene Martin 0009750 Noble OH Franklin OH $270.00
John Edward Foxx 0024027 Lake OH Lake OH $250.00
David Henry Kennett 0019469 Montgomery OH Montgomery OH $550.00
Duane Lynn Doyle 0034042 Cuyahoga OH Summit OH $290.00
Clyde Lynn Conn 0005353 Summit OH Summit OH $100.00
Anthony J. Haueisen 0055649 Summit OH Summit OH $150.00
Elmer Morton Goldman 0026940 Warren OH Warren OH $240.00
In re Report of the Commission on Continuing Legal Education.
[Name of Attorney] (# [Attorney Registration No.]), Respondent.
1999 TERM
ORDER [Filed June 25,1999]
This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov.Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On November 18, 1998, pursuant to Gov.Bar R. X, Sec. 6, Div. (B)(1), this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and *1413an order so entered against the respondent. Respondent filed no objections to the Commission’s recommendation, the Commission filed a brief, and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court, sua sponte, that respondent shall pay to the Commission on Continuing Legal Education, within 30 days of the date of this order, by certified check, bank cheek or money order, a sanction fee which is hereby imposed in the total amount of $[ ].
IT IS FURTHER ORDERED that the Clerk of the Court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this Order but that this Order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X, Sec. 6, Div. H.
IT IS FURTHER ORDERED that the Commission shall notify the Clerk of the Court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 1996-1997 reporting period. See .CLE Reg. 503.04.
Registration Residence Residence Employer Employer Sanction
Attorney Name Number County State County State Amount
Karin Lalendorf Veatch 0064211 IN IN $250.00